UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended June 30, 2009 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-144943 WATCHTOWER, INC. (Exact name of small business issuer as specified in its charter) Nevada 98-0523909 (State of incorporation) (IRS Employer ID Number) 100 Henry Street, Brooklyn, New York 11201 (Address of principal executive offices) (718) 624-5000 (Issuer’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes x No o The number of shares of the issuer’s common stock issued and outstanding as of August 12, 2009 was ­­­12,400,000 shares. TABLE OF CONTENTS Page PART I Item 1. Financial Statements F-1 - F-6 Item 2. Management’s Discussion and Analysis or Plan of Operation 1 Item 3 Quantitative and Qualitative Disclosures About Market Risk 7 Item 4T Controls and Procedures 7 PART II Item 1. Legal Proceedings 8 Item IA. Risk Factors 8 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 8 Item 3. Defaults Upon Senior Securities 8 Item 4. Submission of Matters to a Vote of Security Holders 8 Item 5. Other Information 8 Item 6. Exhibits 9 PART I
